DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/11/2021 has been entered. Claim(s) 1-4, 7-8 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 05/11/2021. 

Claim Interpretation
Regarding Claim 1, the step of “controlling the semi-finished prealloyed powder to have a moisture content of 1wt% to 2wt% and an oxygen content of 0.6wt% to 0.8wt%” is considered to be separate from the step of vacuum drying at 100 C for 90-120 minutes. This would mean that the oxygen or moisture content can be different as a result of vacuum drying and subsequent steps. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US4266974) in view of Grandzol et al. ("Water jet atomization of molten steel." AIChE Journal 19.6 (1973): 1149-1158.), and further in view of Kondo (US3887402), and further in view of Ayers (US3281893) and further in view of Kieback et al. (EP2242602B1).
Regarding Claim 1, Nitta teaches a method of producing a water-atomized prealloyed powder comprising the steps of:
Water atomizing a prealloyed iron based powder (Col. 2, Lines 25-35);
Controlling the moisture (water) content and oxygen content by dehydrating and drying (Col. 4, Line 59 to Col. 5, Line 12), 
Reducing and annealing with hydrogen gas (Col. 6, Lines 3-14); 
Crushing and Sieving (Col. 6, Lines 29-36). 
Nitta is silent on the mesh size of the powder produced by water atomizing. However, Grandzol teaches a method for the water atomization of steel powder, and teaches that it is desired to form particle sizes in a range of 200 microns or less as is desirable for compaction (Page 1150, Previous work), and that most of 
Regarding the oxygen content of 0.6-0.8 wt%, Nitta teaches the dehydration and drying can be controlled to limit the amount of oxygen introduced by air (Col. 4, Lines 65 to Col. 5, Line 2) but does not teach the oxygen content in the claimed range. However, Kondo teaches a method of forming steel powder from water jet atomization, and teaches the oxygen content of steel powder under ordinary conditions is about 0.8 to 3%, but teaches the content can be reduced to below 0.8% by modifications to water atomization such as increasing the jet flow rate (or pressure) or introducing nitrogen or argon to make the atomization atmosphere inert for the purpose of making reduction easier and improving powder density (Col. 3, Lines 19-35). Therefore, it would have been obvious to one of ordinary skill in the art to control oxygen content of the iron based powder of Nitta in the claimed range by at least in part modifying the atomization atmosphere or jet flow conditions for the purpose of reducing 
Regarding the limitation of controlling the moisture content of the atomized powder to 1-2%, Nitta is silent as to the moisture content removed by the dehydration/dewatering step, however, Ayers teaches a method of water atomizing steel powder, and teaches the cooled water and particles are separated and sent to a dewatering unit before drying, where the dewatered powder is left with a water content (moisture content) of 1% (col. 5, Lines 69 to Col. 6, Lines 10).  Therefore, it would have been obvious to one of ordinary skill in the art to perform the dehydration step of Nitta so as to effect a moisture or water content in the claimed range for the purpose of achieving the desired result of removing water from the water atomized powder to an extent that could also serve to minimize the amount of drying required.
Regarding the step of vacuum drying at 100 C for 90-120 minutes, Nitta teaches the powder is dried after dehydrating at a temperature range of 200 C or less in a inert gas atmosphere or a non-oxidizing gas atmosphere, and also teaches the dehydration can occur under vacuum conditions to avoid oxidation. Therefore, one of ordinary skill in the art would have been motivated to modify the non-oxidizing gas atmosphere taught by Nitta to be in a vacuum drying environment as vacuum drying is widely used in the art and known for its advantage of drying materials faster while avoiding oxidation of the dehydrated powder. Further, regarding the limitation of vacuum drying for 90-120 minutes, one of ordinary 
Nitta teaches a reduction annealing step in hydrogen, but does not teach the claimed reduction temperature of 500-600 C for a period of 8-10 hours. However, Kieback teaches a method of producing metal powder, and teaches a reduction annealing heat treatment of two stages where the first stage occurs under hydrogen at a temperature of 400-600 C (claim 4) for a period of at least 3600 s [0012]. Therefore, one of ordinary skill in the art would have been motivated to perform a reduction treatment in the claimed range to ensure that as much oxygen as possible is removed before further heat treatment.
Nitta teaches annealing is performed at a temperature of 1000-1400 C to fully dioxide, and decarburize the steel powder, this is considered to overlap with the claimed annealing temperature of 800-1050 C. Regarding the limitation of annealing under vacuum conditions for 5-6 hours, Nitta teaches the atmosphere is non-oxidizing and reduced pressure (Col. 5, Lines 20-35) but does not explicitly teach the claimed annealing soaking time or the pressure in the claimed vacuum range. However, one of ordinary skill in the art would have been motivated to perform the annealing in vacuum conditions to ensure that no oxidation occurs and remove air as a source of contamination. Further, one of ordinary skill in the art would be motivated to perform vacuum annealing for a duration long enough 
Regarding Claim 2, Nitta teaches the cooled particles are dewatered and dried, but does not explicitly teach the particles are filtered or separated before Ayers teaches the cooled atomized particles are first passed through a separator to remove low density impurities before dewatering or that the dewatering unit itself can incorporate a filter (Col. 5, Lines 69-75). Therefore, it would have been obvious to one of ordinary skill in the art to filter or separate the cooled powder before dewatering or during dewatering for the purpose of removing low density impurities.
Regarding the metallic solution temperature of 1450-1750 C, Nitta is silent regarding this limitation. However, Grandzol teaches a metal temperature during atomization of 1650-1750 C (Table 5), therefore, it would have been obvious to one of ordinary skill in the art to perform atomization with the metal solution in the claimed temperature range to ensure the metal would be molten and flowing into the apex (where the water jet streams meet) so as to achieve the result of forming water atomized powder. 
Regarding a water pressure of 65-80 MPa, Nitta is silent regarding the water pressure of the nozzles or the water pressure at the apex (collision of the streams); however, Grandzol teaches a flow rate of 78-234 L/min (converted from gallons/min) (See Table 1), and a nozzle orifice diameter of 3.3 to 5.7 mm, which overlap with the claimed flow rates of 180-200 L/min and an orifice 
Regarding the water flow intersection angle of 40 degrees, Nitta is silent regarding the angle of the nozzles. However Grandzol teaches a water flow intersection of 60 degrees (Figs 2-3), and Ayers teaches a water flow intersection of 36 degrees (Nozzles are 26 degrees from the vertical, Col. 5, Lines 1-3, Figure 2). The range of the prior art is therefore considered 36-60 degrees, and a prima facie case of obviousness exists when a claimed range lies inside of a range taught by the prior art, for when confronted with a choice for which angle to place atomization nozzles, one of ordinary skill in the art would look to a range appearing the prior art. (See MPEP 2144.05(I)).  
Regarding Claim 3, Nitta teaches steel powder contains iron, copper, and nickel (Claim 2). 
Regarding Claim 8, Nitta teaches the crushed powder was separated using 100, 150, 200, and 250 mesh sieves (Table 1). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US4266974) in view of Grandzol et al. ("Water jet atomization of molten steel." AIChE Journal 19.6 (1973): 1149-1158.), and further in view of Kondo (US3887402), and further in Ayers (US3281893) and further in view of Kieback et al. (EP2242602B1) as applied to Claims 1-2, and further in view of Maulik (US20040112173A1).
Regarding Claim 4, Nitta teaches an iron based powder is made with water atomization but does not teach a iron copper alloy is made. However, Maulik teaches a method of forming an FeCu alloy, and teaches the alloy is made water atomizing followed by crushing [0016] and that copper is added to the iron based powder for the purpose of improving machinability and thermal conductivity of the sintered powder article [0002]. Therefore, it would have been obvious to modify the composition of the powder taught by Nitta to be a iron copper based powder for the purpose of forming a product with improved machinability and thermal conductivity by water atomization. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US4266974) in view of Grandzol et al. ("Water jet atomization of molten steel." AIChE Journal 19.6 (1973): 1149-1158.), and further in view of Kondo (US3887402), and further in view of Ayers (US3281893)  and further in view of Kieback et al. (EP2242602B1) as applied to Claims 1-2 above, and further in view of Wills et al. (Wills' mineral processing technology: an introduction to the practical aspects of ore treatment and mineral recovery. Butterworth-Heinemann, 2015.).
Regarding Claim 7, Nitta teaches an impact grinder is used to crush the powder, but does not teach the crusher was continuous or that the crusher had a speed of 2000-3000 rpm. However, Wills teaches impact crushers employ sharp blows . 


Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicant argues there is no motivational or predictable reason to combine features from the various references in the manner set forth in the Office action that would result in the claimed invention. 
Regarding the claim limitation of controlling the moisture content to 1-2%wt. and an oxygen content of 0.6-0.8% before vacuum drying, applicant argues that limitation of controlling oxygen content in this range is beneficial and essential to the subsequent steps. Applicant argues that the Kondo reference relied upon teaches it is important to the oxygen content between 0.2-0.5% as the larger the oxygen content becomes, the more difficult it is to obtain high density powder without pores; therefore one of ordinary skill in the art would be dissuaded from controlling oxygen in the claimed range. However this is not convincing, as 
Regarding the claim limitation of time and temperature for reduction. Applicant argues the Kieback reference teaches a two stage heat treatment of 400-600°C and greater than 650°C compared to the 500-600°C reduction temperature as claimed. Applicant argues it would be unreasonable to separate the two stages of heat treatment. However, this is not convincing as the motivation for combining these references is that Nitta teaches a reduction step but is silent regards to the temperature. The Kieback references teaches the first stage heat treatment is performed at a reduction temperature to almost completely reduce the metal powder. The second stage is used for the purpose of reducing the specific surface area. The rejection is based on an ordinary artisan seeking a reducing temperature and time which would serve to reduce the powder of Nitta, and the Kieback reference teaches a time and 
Regarding the step of annealing, applicant argues that while the annealing temperature of Nitta overlaps with the claimed range, the fact the Nitta teaches a range of 1000-1400°C, higher than the claimed range of 800-1050°C, and refers to the annealed powder as a sintered cake, contrary to the disclosed intention of the specification in [0009] which teaches sintering is avoided. This is however not considered convincing, as while at higher temperatures, sintering can occur, still at lower temperatures of the range sintering would not occur. Further, a sinter cake does not adequately describe the degree of sintering in a powder (partial sintering is possible for example). Further, the claim does not limit the powder to not being sintered during annealing, and it would be considered improper to impart limitations from the specification into the claim where the claim broadly only requires a step of annealing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736